Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 1 of 39 PageID: 1359




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  CARY W. DRAKE

          PLAINTIFF,                                           Civil No. 2:16-cv-08797-MCA-LDW

                  v.

  WELLS FARGO BANK N.A., et al.
      DEFENDANTS




       PLAINTIFF’S CONSLIDATED MEMORANDUM IN OPPOSTION OF MOTION
   TO DISMISS OF POWERS KIRN, JEREMY DOPPELT REALTY MANAGEMENT,
  LLC, AND WELLS FARGO BANK AND IMPROPERLY PLED MOTION TO STRIKE
                   OF POWERS KIRN BASED ON RULE 12(F)




        All Defendants in this case, in particular Defendant Powers Kirn, are attempting to raise

 the theory that the case cannot proceed on its merits because of a state court action that is separate,

 apart and nongermane to this case. Defendant Wells Fargo Bank is attempting to claim,

 unsuccessfully that Rooker Feldman and the Entire Controversy Doctrine apply to this matter.

 Simply put, they do not. The claims in this matter would not have been germane in the Foreclosure

 matter, and as such, could not have been raised. Defendant Jeremy Doppelt Realty Management,

 LLC is claiming that none of the claims apply to them. While it is accurate to say that not all claims

 due, there are certainly still claims, such as Unjust Enrichment, that do in fact, still apply.

 Defendant Powers Kirn has taken the novel route of, instead of properly opposing the actual claims

 in this case, they instead attack Plaintiff’s attorney, and have even gone so far as to file a frivolous

 “Third Party Complaint” as a collateral attack on this action. Further, in addition to the arguments


                                                    1
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 2 of 39 PageID: 1360




 stated above, they include an argument that arises from anti-trust law that has no basis in fact or

 law in this case, and effectively shows they will go to any length to try and have this case dismissed

 against them, likely because they realize that they are now being held liable for their severe actions

 in this matter.

     I. The Motion To Dismiss Must Be Denied

         In considering a motion to dismiss under Rule 12(b)(6), the court must first separate the

 factual and legal elements of a claim, accepting the well-pleaded facts as true and disregarding

 legal conclusions. Fowler v. UPMC Shadyside, 578 F.3d 203, 210–11 (3d Cir. 2009) (quoting

 Iqbal, 556 U.S. at 679). Then, the court determines whether the facts alleged, if proven, show that

 the plaintiff has a plausible claim for relief. Id. All well-pleaded allegations of the complaint must

 be accepted as true and interpreted in the light most favorable to the plaintiff, and all inferences

 must be drawn in the plaintiff’s favor. See McTernan v. City of York, 577 F.3d 521, 526 (3d Cir.

 2009). None of the claims in the Complaint should not be dismissed. The Defendants all assert

 very similar arguments and as such, can be handled in a consolidated matter.

     II. Wells Fargo Bank’s Motion to Dismiss Must be Denied.


         As was recently decided in Rodriguez v. Wells Fargo, 18-7959. (D.N.J. 2019), “Plaintiffs'

 claims, to the extent they seek damages, are not barred by Rooker-Feldman because they address

 collateral issues to what was actually decided in the foreclosure matter, as the Siljee court also

 found. [Citing Siljee v. Atlantic Stewardship Bank, No. 15-1762, 2016 WL 2770806, at *5 (D.N.J.

 May 12, 2016).] In the foreclosure action, the state court addressed whether Plaintiffs defaulted

 and Wells Fargo's right to foreclose. But here, Plaintiffs attack Wells Fargo's alleged failure to

 recognize and fix the alleged clerical error in Plaintiffs' mortgage application. Although a decision

 in Plaintiffs' favor puts the foreclosure on admittedly tenuous footing, this Court is not actually


                                                   2
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 3 of 39 PageID: 1361




 asked to conclude that the state court erred in the foreclosure action. See, e.g., Siljee, at *5; see

 also Giles v. Phelan, Hallinan & Schmieg, L.L.P., 901 F. Supp. 2d 509, 521 (D.N.J. 2012) ("The

 Third Circuit has distinguished lawsuits based on a defendant's actions . . . from lawsuits in which

 the state court judgment itself is challenged."). As a result, Plaintiffs' damages claims are not barred

 by the Rooker-Feldman doctrine.”

         Rooker-Feldman “is a ‘narrow doctrine’ that ‘applies only in limited circumstances.’”

 Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 169 (3d Cir. 2010) (quoting

 Lance v. Dennis, 546 U.S. 459, 464-66 (2006)). The doctrine, therefore, “does not bar suits that

 challenge actions or injuries underlying state court decisions—and especially those that predate

 entry of a state court decision—rather than the decisions themselves.” Allen v. DeBello, 861 F.3d

 433, 438 (3d Cir. 2017). Under the Rooker-Feldman doctrine, federal courts do not have the subject

 matter jurisdiction to review final judgments of state courts. Puche V. Wells Fargo Na, Civ. No.

 16-05195 (DNJ June 22, 2017); Citing Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District

 of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

         The Rooker-Feldman doctrine is implicated where, in order to grant the relief sought by a

 plaintiff, a federal court must determine that a state court judgment was erroneously entered, or

 must take action that would render that state court judgment ineffectual. Puche V. Wells Fargo Na,

 Civ. No. 16-05195 (DNJ June 22, 2017); Citing FOCUS v. Allegheny County Court of Common

 Pleas, 75 F.3d 834, 840 (3d Cir. 1996). Accordingly, in conducting a Rooker-Feldman inquiry,

 the Court asks if (1) the federal claim was already litigated in state court before the filing of the

 federal action, or (2) the federal claim is inextricably intertwined with the state adjudication. Puche

 V. Wells Fargo Na, Civ. No. 16-05195 (DNJ June 22, 2017); Citing In re Madera, 586 F.3d 228,

 232 (3d Cir. 2009).



                                                    3
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 4 of 39 PageID: 1362




        In Puche, in regard to the damaged claim, the court stated “Damages, if awarded, would

 not nullify the state court's foreclosure judgment, because it would not challenge the transfer of

 the real property effectuated by the foreclosure.” Puche V. Wells Fargo Na, Civ. No. 16-05195

 (DNJ June 22, 2017). As such, the court stated that “there is no question that a finding for

 [damages] in this Court would not render the state court's judgment ineffectual.” Id. Violations of

 RESPA, or of Defendant's contractual duty of good faith and fair dealing, do not implicate the

 validity of the foreclosure judgment. Id.

        Like in the Rodriguez v. Wells Fargo matter and as was previously stated, none of the

 claims in this action could have been brought in the state Foreclosure action, as they would not

 have been considered germane. Further, they do not seek to overturn either of the state court orders.

 Additionally, as the court is well aware, the “germane” defenses in a foreclosure action are very

 few, and the claims raise here could not have been brought in the foreclosure action. Further, like

 in the Kachur v. WMC Mortgage Corporation matter, for several of the claims Rooker-Feldman

 does not apply, as that court made clear. Further, the motion should have been dismissed

 specifically regarding count three because “a reasonable jury could find facts to support the

 conclusion that Moving Defendants are debt collectors under the FDCPA” Kachur v. WMC Mortgage

 Corporation, 3:18-cv-15111-AET-TJB (D.N.J. 2019). (See Exhibit A – Kachur Order).

        A case from the District court can shed light on the defenses in this case, specifically the

 order from September 26, 2018 in Covino v. Wells Fargo, Civil Action No. 2:16-cv-02264. (NJD

 2018). As cited in that case, the court in Covino ruled that “the Court finds "that Colorado

 River abstention does not apply [to Plaintiff’s RESPA claims] because nothing in the pleadings or

 submissions suggests that [Plaintiff] seek[] to revisit the determinations made in the foreclosure

 action." Covino v. Wells Fargo, Civil Action No. 2:16-cv-02264. (NJD 2018). The Colorado River



                                                  4
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 5 of 39 PageID: 1363




 abstention, from Colorado River Water Conservation District v. United States, 424 U.S. 800

 (1976) comes into play generally where two cases, normally a federal and state court proceedings

 are simultaneously being carried out to determine the rights of parties with respect to the same

 questions of law. Under such circumstances, it makes little sense for two courts to expend the time

 and effort to achieve a resolution of the question. However, as in the Covino matter, that is not

 occurring here as the cases are not running concurrently.

        New Jersey’s entire controversy doctrine “embodies the principle that the adjudication of

 a legal controversy should occur in one litigation in only one court; accordingly, all parties

 involved in a litigation should at the very least present in that proceeding all of their claims and

 defenses that are related to the underlying controversy.” Wadeer v. N.J. Mfrs. Ins. Co., 110 A.3d

 19, 27 (N.J. 2015). The third circuit has characterized the doctrine as “New Jersey’s specific, and

 idiosyncratic, application of traditional res judicata principles.” Ricketti v. Barry, 775 F.3d 611,

 613 (3d Cir. 2015). The doctrine “applies in federal courts when there was a previous state-court

 action involving the same transaction[.]” Id. Its application, however, is limited mandatory joinder

 of claims[;]” it no longer applies to mandatory joinder of parties. Kent Motor Cars, Inc. v. Reynolds

 & Reynolds, Co., 25 A.3d 1027, 1036 (N.J. 2011); accord Ricketti, 775 F.3d at 614. "[i]n the

 foreclosure context, the Entire Controversy Doctrine applies only to ... `claims arising out of the

 mortgage transaction which is the subject matter of the foreclosure action.'" Shibles v. Bank of Am.,

 N.A., No. 16-4357, 2017 WL 2423054, at 5 (D.N.J. June 5, 2017) (quoting In re Mullarkey, 536

 F.3d 215, 229-230 (3d Cir. 2008)).

        Further, as was ruled in Alfaro v. Wells Fargo N.A., the "entire controversy doctrine does

 not apply to bar component claims that are unknown, unarisen, or unaccrued at the time of the

 original action." Alfaro v. Wells Fargo N.A., Civil Action No. 16-7950, (NJD Nov. 1, 2017) Citing



                                                  5
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 6 of 39 PageID: 1364




 In re Mullarkey, 536 F.3d 215, 229 (3d Cir. 2008). Much like in that case, all claims that existed

 after the judgment was entered should survive in this matter. “It has long been the rule that

 principles of res judicata apply to jurisdictional determinations—both subject matter and

 personal.” Ins. Corp. of Ir. v. Compagnie des Bauxite de Guinee, 456 U.S. 694, 702 n.9 (1982).

        Pursuant to the Entire Controversy Doctrine, Plaintiffs must raise any claims "germane" to

 the foreclosure proceeding, in the state foreclosure court action. See In re Mullarkey, 536 F.3d

 215, 229 (3d Cir. 2008). A claim is "germane" to the foreclosure proceeding when it arises "out

 of the mortgage transaction which is the subject matter of the foreclosure action." See id. at 229-

 30. However, and most importantly, the court in Leisure Technology-Northeast v. Klingbeil

 Holding Co., illustrates that the entire controversy doctrine has a narrower application to

 foreclosure proceedings, extending only to "germane" counterclaims. Leisure Technology-

 Northeast v. Klingbeil Holding Co., 137 N.J. Super. 353, 349 A.2d 96 (1975). "The use of the word

 ’germane' in the language of the rule undoubtedly was intended to limit counterclaims in

 foreclosure actions to claims arising out of the mortgage transaction which is the subject matter of

 the foreclosure action." Id.

        Under NJ Rule 4:64-5, only germane counterclaims may be raised in foreclosure actions.

 That ‘germaneness' requirement is not satisfied in this case. On its face, Rule 4:64-5 establishes

 two categories of counterclaims that may arise in a foreclosure action. Luppino v. Mizrahi, 326

 N.J. Super. 182, 184-85 (App. Div. 1999). First, the rule explains that "non-germane" claims

 cannot be brought as counterclaims in the foreclosure action, and thus they must be exempt from

 preclusion under the entire controversy doctrine. Id. For example, because a claim for unpaid rent

 is non-germane to a foreclosure action, it cannot be joined as a counterclaim in that same

 foreclosure action; naturally, a later suit for rent would not be barred by the entire controversy



                                                  6
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 7 of 39 PageID: 1365




 doctrine. Id. Further, the plain language of Rule 4:64-5 unambiguously establishes counterclaims

 brought in foreclosures actions must be germane, but that they remain permissive. Youssef Genid

 V. J.P. Morgan Chase & Company, Docket A-2570-14 Nothing in Rule 4:64-5 mandates all

 germane counterclaims must be brought in the foreclosure action. Id. The court stated that because

 the claims before this court do not “arise from … the same transaction or series of transactions”

 that were the subject of the underlying state-court action, they should not be dismissed. Wadeer v.

 N.J. Mfrs. Ins. Co., 110 A.3d 19, 27 (N.J. 2015).

         Additionally, the RICO claim can and should withstand Summary Judgment. The facts in

 this case warrant the claim against Wells Fargo at a minimum, and given their substantial history

 of bad faith against its consumers, the facts pled here should go beyond a doubt that Wells Fargo

 is liable under the RICO claim. AS was stated in the order denying the motion to dismiss in the

 Prince v. BAC matter “A civil RICO claim requires proof of four elements: (1) the existence of an

 enterprise engaged in or affecting interstate commerce; (2) that the defendant was employed by or

 associated with the enterprise; (3) that the defendant participated, directly or indirectly, in the conduct

 or the affairs of the enterprise; and (4) that the defendant participated through a pattern of racketeering

 activity that must include the allegation of at least two racketeering acts. Annulli v. Panikkar, 200 F.3d

 189, 198 (3d Cir. 1999); see Munsif v. Cassel, 331 F. App’x 954, 958 (3d Cir. 2009). A plaintiff must

 allege “at least two acts of racketeering activity” within a ten year period. Pub. L. 91–452, Title IX, 84

 Stat. 941, as amended, 18 U.S.C. §§ 1961–1968. All predicate acts are, by definition, crimes. See 18

 U.S.C. § 1961(1) (defining “racketeering activity” as any act chargeable under state criminal laws or

 any act indictable under federal laws).” (See Exhibit B Order of Prince v. BAC Case 2:16-cv-01544-

 JCJ (EDPA – dated August 8, 2017).

         As in the Prince matter, “Defendants’ main argument for dismissing this claim is that

 Plaintiffs have not pleaded an injury to their business or property. ” (See Exhibit B at page 9). Further,

                                                     7
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 8 of 39 PageID: 1366




 as stated in that case, “The factual allegations, accepted as true and construed in the light most

 favorable to Plaintiffs, indicate that Plaintiffs suffered financial injury that may partly form the basis

 of a civil RICO claim.” (See Exhibit B at page 9). As in that case, the Plaintiff in this matter has

 stated a claim that can be considered valid under the RICO claim against Wells Fargo. As such,

 the claim should not be dismissed, nor should the others.

         As to the RESPA claim(s), the court makes clear in Bukowski v. Wells Fargo, that if a loan

 servicer fails to abide by its borrower inquiry obligations, RESPA allows a plaintiff to recover two

 types of damages. Bukowski v. Wells Fargo, No. 17-3253 3rd Cir., December 13, 2018. First, the

 borrower may recover actual damages if he or she proves that (1) the loan servicer violated a

 particular RESPA requirement and (2) actual damages were sustained “as a result of the failure.”

 12 U.S.C. § 2605(f)(1)(A). See also Renfroe v. Nationstar Mortg., LLC, 822 F.3d 1241, 1246 (11th

 Cir. 2016) (citing Turner v. Beneficial Corp., 242 F.3d 1023, 1028 (11th Cir.2001) (en banc)

 (noting that “there must be a ‘causal link’ between the alleged [RESPA] violation and the

 damages”). Second, a borrower may seek statutory damages up to $2,000 if the damages are based

 on “a pattern or practice of noncompliance. . . .” 12 U.S.C. § 2605(f)(1)(B). In this case, the

 damages are clear; the Defendants have caused Plaintiff severe damage from the actions as stated

 in the Complaint.

     III. Jeremy Doppelt Realty Management, LLC’s Motion To Dismiss Should Be Denied


         While it is accurate to say not all claims are valid against this Defendant, it is accurate that

 at minimum, Unjust Enrichment, but Defendant’s own admission.

         In establishing a claim for unjust enrichment, "a plaintiff must show both that Defendants

 received a benefit and that retention of that benefit without payment would be unjust." VRG Corp.

 v. GKN Realty Corp., 135 NJ. 539, 554 (1994). In this case, there is no question Defendants


                                                     8
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 9 of 39 PageID: 1367




 received a benefit, by receiving the property in this matter from the Foreclosure sale. However,

 but for the other Defendants’ improper actions, this sale never would have taken place. Further,

 Defendant admits they sold the property, meaning they were unjustly enriched by the sale. As

 such, they have been unjustly enriched by the actions taken by the other parties, as well as their

 own. The mere fact they were “innocent purchasers” doesn’t mean they were no unjustly enriched

 by the improper actions of the other parties.

        Further, this Defendant also claims that Rooker-Feldman applies to the claims against it.

 For the reasons previously stated, this is not, and cannot be accurate.

    IV. Powers Kirn Motion to Dismiss Must be Denied.


        In this motion and in the motion to strike, Powers Kirn focuses substantial energy in

 bringing up unrelated cases and in fact tries to portray it in a “scandalous” manner to try and sully

 Plaintiff’s attorney. These cases not only have nothing to do with this matter, but are entirely

 unrelated as this case was not even “initiated” by Plaintiff’s attorney, but instead, he stepped in

 after the fact. As for the service issues, Plaintiff’s attorney cured them as quickly as possible, and

 even with Plaintiff attempting to make a large issue out the service, it was eventually effectuated,

 meaning their argument is not only moot, but frivolous.

        Further, as stated above, Rooker-Feldman similarly does not apply to any claims against

 this firm, nor does the Entire Controversy doctrine. These doctrines simply do not apply to claims

 that could not have been brought in the prior Foreclosure action, as was stated quite clearly in the

 Kachur matter. (see Exhibit A – Kachur Order).

        Defendant Powers Kirn does try to raise two other novel arguments not previously

 discussed. The first is that they are not a debt collector. As stated in the relatively recent case,

 Tepper v Amos, No. 17-2851 3rd Cir., Aug. 7, 2018, The Court discussed the “default” test and


                                                   9
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 10 of 39 PageID: 1368




  ultimately choose to say that, based on the Supreme court case of Henson v. Santander Consumer

  USA Inc., 137 S. Ct. 1718 (2017), it would no longer apply. Instead, the court chose to follow the

  plain text of the statute: “an entity whose principal purpose of business is the collection of any

  debts is a debt collector regardless whether the entity owns the debts it collects. Id.

          Further, the FDCPA is a “remedial legislation” aimed, as already noted, “to eliminate

  abusive debt collection practices by debt collectors.” Kaymark v. Bank of Am., N.A., 783 F.3d 168,

  174 (3d Cir. 2015) (quoting § 1692(e); Caprio v. Healthcare Revenue Recovery Grp., LLC, 709

  F.3d 142, 148 (3d Cir. 2013)). Importantly, it applies only to “debt collectors,” Pollice v. Nat’l Tax

  Funding, L.P., 225 F.3d 379, 403 (3d Cir. 2000), defined as any person: (1) “who uses any

  instrumentality of interstate commerce or the mails in any business the principal purpose of which

  is the collection of any debts” (the “principal purpose” definition); or (2) “who regularly collects

  or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due

  another” (the “regularly collects for another,” or “regularly collects,” definition).1 § 1692a(6).

  Further, and most importantly, “The FDCPA is a strict liability statute to the extent that it

  imposes liability without proof of an intentional violation.” Allen ex. rel, Martin v. LaSalle

  Bank, N.A., 629 F.3d 364, 368 (3d Cir. 2011).

          As stated previously, the Supreme Court, in Henson v. Santander Consumer USA Inc., 137

  S. Ct. 1718 (2017), has recently repealed the “default” test. Debtors claimed that Santander Bank,

  which had purchased their loans already in default and attempted to collect on them, met the second

  definition of “debt collector,” i.e., one who “regularly collects or attempts to collect . . . debts owed

  or due . . . another.” Id. at 1721 (quoting § 1692a(6)). They asserted as well that the Bank met the

  “principal purpose” definition, but the Court did not review that claim because it was not litigated

  in the District Court. Id. The Supreme Court began “with a careful examination of the statutory



                                                     10
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 11 of 39 PageID: 1369




  text,” in particular the definition’s limitation to debts “owed . . . another.” Id. It reasoned that “by

  its plain terms this language seems to focus our attention on third party collection agents working

  for a debt owner—not on a debt owner seeking to collect debts for itself.” Id. This language does

  not suggest that “whether the owner originated the debt or came by it only through later purchase”

  determines if it is a debt collector. Id. “All that matters is whether the target of the lawsuit regularly

  seeks to collect debts for its own account or does so for ‘another.’” Id. Hence the Bank, which

  collected debts for its own account, did not meet the “regularly collects for another” definition. Id.

  at 1721–22. The Court also addressed the suggestion that everyone who attempts to collect debt is

  either a “debt collector” or a “creditor” with respect to a particular debt, but cannot be both. Id.

  “[S]potting (without granting) th[at] premise,” it stated that a company such as the Bank, which

  collects on debt it purchased for its own account, “would hardly seem to be barred from qualifying

  as a creditor under the statute’s plain terms.” Id. But excluded from the definition of “creditor” are

  those who acquire a debt after default when the debt is assigned or transferred “solely for the

  purpose of facilitating collection of such debt for another.” Id. (quoting § 1692a(4)).

          Further, there was a recent ruling in this Supreme Court, Obduskey v. Mccarthy & Holthus

  LLP, 39 S.Ct. 1029 (2019). In that case, the court held that A business engaged in no more than

  nonjudicial foreclosure proceedings is not a "debt collector" under the FDCPA, except for the

  limited purpose of § 1692f(6). Obduskey v. Mccarthy & Holthus LLP, 39 S.Ct. 1029, 1032 (2019).

  This severely limited the defenses Defendants have in this matter as to claiming they are not debt

  collected. First, they were not attempting a “nonjudicial foreclosure” no matter that the “germane”

  defenses in a foreclosure action are very few, it is still technically a Judicial Foreclosure. As such,

  the protections in that case do not apply to this party. Further, the court made clear that the

  prohibitions contained in § 1692f(6) will cover security-interest enforcers, while the other "debt



                                                     11
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 12 of 39 PageID: 1370




  collector" provisions of the Act will not. Obduskey v. Mccarthy & Holthus LLP, 39 S.Ct. 1029,

  1032 (2019). The actions stated in the complaint would fall into the category, meaning that the

  rules would apply to this firm. As such, the motion to dismiss on those grounds should be denied

  as well.

         Second, the Defendants claim they are protected by the Noerr-Pennington doctrine. This

  doctrine arises from anti-trust law, where it allows competitors to exercise their right to

  petition legislatures on a common basis. See Allied Tube & Conduit Corp. v. Indian Head,

  486 U.S. 492, 499-501 (1988). “The Noerr-Pennington doctrine . . . protects citizens from

  being penalized for exercising their first amendment right to petition the government.”

  Carpet Grp. Int’l v. Oriental Rug Imps. Ass’n, 256 F. Supp. 2d 249, 261 (D.N.J. 2003).

  “Rooted in the First Amendment and fears about the threat of liability chilling political

  speech,” the doctrine immunizes private parties, “who attempted to influence government

  action – even where the petitioning had anticompetitive effects,” from federal antitrust

  laws. A.D. Bedell Wholesale Co. v. Philip Morris Inc., 263 F.3d 239, 250 (3d Cir. 2001).

  Although the doctrine originated in the antitrust context, it has been extended on a limited

  basis “to offer protection to citizens’ petitioning activities in contexts outside the anti-trust

  area as well.” We, Inc. v. City of Philadelphia, 174 F.3d 322, 326-27 (3d Cir. 1999); see

  also BE & K Const. Co. v. N.L.R.B., 536 U.S. 516 (2002) (applying the doctrine to the

  National Labor Relations Act); Brownsville Golden Age Nursing Home, Inc. v. Wells, 839

  F.2d 155, 160 (3d Cir. 1988) (doctrine applied to tort liability for actions based on petitions

  to the government to shut down a nursing home that was in violation of various

  regulations). Generally, in order to receive Noerr-Pennington immunity, Defendants must

                                                 12
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 13 of 39 PageID: 1371




  have petitioned the government for redress. See A.D. Bedell, 263 F.3d at 250. In this case,

  the Doctrine has no application what so ever. While Defendant may have simply included

  it so they could try and claim the pleadings are a “sham” that has absolutely no basis in law

  or fact as to why such an improper doctrine should apply as a defense in this case.

     V. Powers Kirn’s Procedurally Improper Motion to Strike Must Be Denied.

         Rule 12(f) of the Federal Rules of Civil Procedure authorizes a trial court to "strike from a

  pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter."

  Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970 (9th Cir. 2010). Under Rule 12(f), litigants

  may move to only strike specific material included in the other party’s pleadings. The motions to

  strike are limited to addressing “an insufficient defense or any redundant, immaterial, impertinent,

  or scandalous matter.” In re 2TheMart.com, Inc. Securities Litigation, 114 F.Supp.2d 955, 965

  (C.D. Cal. 2000). Because “the Court must view the pleadings in a light most favorable to the

  pleading party,” a 12(f) motion to strike will rarely be granted. In re 2TheMart.com, Inc. Securities

  Litigation, 114 F.Supp.2d 955, 965 (C.D. Cal. 2000). “Immaterial” means that the matter has no

  bearing on the controversy before the court. . . . If there is any doubt as to whether the allegations

  might be an issue in the action, courts will deny the motion. . . . “Impertinent” has been defined as

  allegations that are not responsive or irrelevant to the issues that arise in the action and which are

  inadmissible as evidence. Id. The difficulty in demonstrating that language in a pleading is

  “scandalous” and must be stricken is similarly great. In Skadegaard v. Farrell, 578 F.Supp. 1209

  (D.N.J. 1984).

         Defendant’s procedurally improper motion utterly lacks merit and was filed for an

  improper purpose, trying to strike an entire pleading, whereas 12(f) is only for specific parts of a

  pleading. Its denial should be compounded by a corresponding levy of sanctions and costs against


                                                   13
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 14 of 39 PageID: 1372




  Defendant Powers Kirn. Defendants have used both the Third Party Complaint, the motion to

  dismiss and the filing of the motion to strike, not as a means to filter a frivolous claim but as a

  bullying tactic intended to intimidate Plaintiffs into withdrawing legitimate claims and further, in

  a brazen attempt to actually include material in a “scandalous” manner, which is exactly what

  F.R.C.P. was designed to prevent. The answer includes nothing scandalous, and in fact gives

  substantial details as to why the complaint should be dismissed and is entirely improper.

         This misuse of Rule 12(f) is in and of itself sanctionable under Rule 11. The standard under

  Rule 11 is “stringent” because sanctions “1) are in derogation of the general American policy of

  encouraging resort to the courts for peaceful resolution of disputes, 2) tend to spawn satellite

  litigation counter-productive to efficient disposition of cases, and 3) increase tensions among the

  litigating bar and between [the] bench and [the] bar.” Doering v. Union Cty. Bd. of Chosen

  Freeholders, 857 F.2d 191, 194 (3d Cir. 1988). While the focus of Rule 11 is on whether a claim

  is wholly without merit, and is not dictated by whether resources will be expended in deciding the

  motion, Rule 11 motions should conserve rather than misuse judicial resources. See Mary Ann

  Pensiero, Inc. v. Lingle, 847 F.2d 90, 99 (3d Cir. 1988) (“Rather than misusing scarce resources,

  [the] timely filing and disposition of Rule 11 motions should conserve judicial energies.”).

         Defendants’ motion fails not only for its lack of merit, but it also violates the ethical

  underpinnings of Rule 11. Sanctions are a drastic remedy reserved for only the most extraordinary

  circumstances. See, Park v. Seoul Broad. Sys. Co., 2008 U.S. Dist. LEXIS 17277, at *1 (S.D.N.Y.

  Mar. 6, 2008). Whether a claim can survive on the merits is wholly distinct from whether that

  claim is frivolous. See Abdelhamid v. Altria Group, Inc., 515 F. Supp. 2d 384, 392 (S.D.N.Y.

  2007)(“‘When divining the point at which an argument turns from merely losing to losing and

  sanctionable’ courts must ‘resolve all doubts in favor of the signer of the pleading.’”) However,



                                                  14
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 15 of 39 PageID: 1373




  Defendant’s motion would qualify, given that the entire purpose is to simply include irrelevant

  cases in a brazen attach on Plaintiff’s attorney. As such, it should be denied and sanctions granted.


                  Alternatively, Plaintiff requests pursuant to F.R.C.P. 15(a)(2) to amend the answer

  to address any perceived deficiencies from the motion to dismiss that was filed. According to

  F.R.C.P. 15(a), leave to amend the pleadings is generally granted liberally. See Foman v. Davis,

  371 U.S. 178, 182 (1962); Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000). “Accordingly, if a

  claim is vulnerable to dismissal under Rule 12(b)(6), but the plaintiff moves to amend, leave to

  amend generally must be granted unless the amendment would not cure the deficiency.” Shane v.

  Fauver, 213 F.3d 113, 115 (3d Cir. 2000). As such, if the court is leaning to grant the motion to

  strike, we ask in the alternative that we permitted to file an amended answer to clarify any factual

  questions and make clear which claims are new, unheard in any court at all, and can and should

  still be pursued.




  Dated: August 29, 2019                               ___/s/ Joshua Thomas ____
                                                Joshua L. Thomas, Esq.
                                                Joshua L. Thomas & Associates
                                                225 Wilmington-West Chester Pike Suite 200
                                                Chadds Ford, PA 19317
                                                Phone: 215-806-1733
                                                Fax: 888-314-8910
                                                Email: JoshuaLThomas@gmail.com
                                                Atty ID# 003992012
                                                Attorney for Plaintiff




                                                   15
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 16 of 39 PageID: 1374




      EXHIBIT A
Case
 Case2:16-cv-08797-MCA-LDW
       3:18-cv-15111-AET-TJB Document
                             Document 47
                                      23 Filed
                                         Filed 08/29/19
                                               08/14/19 Page
                                                        Page 17
                                                             1 ofof11
                                                                    39PageID:
                                                                       PageID:609
                                                                               1375




  NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

  PETER J. KACHUR and MARY J.
  KACHUR,

                      Plaintiffs,                              Civ. No. 18-15111

           v.                                                  OPINION

  WMC MORTGAGE CORPORATION et
  al.,

                      Defendants.

  THOMPSON, U.S.D.J.
                                         INTRODUCTION

         This matter comes before the Court upon the Motion for Summary Judgment filed by

  Defendants J.P. Morgan Chase Bank, N.A.; U.S. Bank National Association as Trustee for J.P.

  Morgan Mortgage Acquisition Trust 2006-WMC4, Asset-Backed Pass-Through Certificates,

  Series 2006-WMC-4 (improperly pled as “J.P. Morgan Chase Acceptance Corporation I”)

  (“Defendant Trust”); US Bank, N.A.; and Issuing Entity Trust J.P. Morgan Mortgage

  Acquisition Trust 2006-WMC4 (collectively, “Moving Defendants”). (ECF No. 13.) Plaintiffs

  Peter J. Kachur and Mary J. Kachur (collectively, “Plaintiffs”) oppose. (ECF No. 20.) The Court

  has decided the Motion based on the written submissions of the parties, pursuant to Local Civil

  Rule 78.1(b). For the reasons stated herein, the Motion is granted in part and denied in part.

                                          BACKGROUND

         This case arises from a note and mortgage that eventually led to the foreclosure of

  Plaintiffs’ real property. On August 10, 2006, Plaintiffs and Defendant WMC Mortgage
                                                   1
Case
 Case2:16-cv-08797-MCA-LDW
       3:18-cv-15111-AET-TJB Document
                             Document 47
                                      23 Filed
                                         Filed 08/29/19
                                               08/14/19 Page
                                                        Page 18
                                                             2 ofof11
                                                                    39PageID:
                                                                       PageID:610
                                                                               1376




  Corporation (which has not moved for summary judgment) executed a note and mortgage.

  (Moving Defs.’ Stmt. of Undisputed Material Facts (“SUMF”) ¶¶ 1–2, ECF No. 13-3; Compl. ¶¶

  32–34, ECF No. 1.) On May 1, 2010, Plaintiffs failed to make a monthly payment and thus

  entered default. (SUMF ¶ 5.) The mortgage was assigned to Defendant Trust on December 10,

  2010, which was recorded on April 15, 2011. (Id. ¶ 4.)

         On October 19, 2015, Defendant Trust initiated foreclosure proceedings against Plaintiffs

  in New Jersey Superior Court, Chancery Division, Middlesex County. (Id. ¶ 6; Super. Ct.

  Compl., ECF No. 13-6.) 1 In opposing foreclosure in state court, Plaintiffs argued that the

  mortgage was not properly securitized and transferred. (Super. Ct. Contesting Answer ¶ 2, ECF

  No. 13-6; Super. Ct. Opp’n to Mot. for Summ. J. at 2–3, 6, 12, ECF No. 13-8.) Therefore,

  Plaintiffs argued, Defendant Trust had no standing to bring foreclosure proceedings. (Super. Ct.

  Counterclaim 1st Count ¶¶ 1–10, ECF No. 13-6; Super. Ct. Opp’n to Mot. for Summ. J. at 4–6.)

  The Superior Court granted judgment for Defendant Trust; struck Plaintiffs’ answer, affirmative

  defenses, and counterclaims; and ordered a sheriff’s sale of the property to satisfy Plaintiffs’

  debt. (Super. Ct. Order Granting Summ. J. ¶¶ 1–2, ECF No. 13-8; Super. Ct. Final J., ECF No.

  13-8; see also Super. Ct. Order Dismissing Appeal, ECF No. 13-8.)

         Plaintiffs filed the present suit on October 19, 2018. (Compl. at 1.) In the Complaint,

  Plaintiffs claim that the note and mortgage were never properly transferred from Defendant

  WMC Mortgage Corporation to Defendant Trust or any other party. (Id. ¶¶ 21–24, 48.) They also

  claim that

         Defendants . . . cannot establish possession [or] show proper receipt, transfer,

  1
    References to “Plaintiffs” and “Defendants” refer to the parties’ postures in this case, not in the
  foreclosure action. All ECF numbers refer to this case’s docket.

                                                    2
Case
 Case2:16-cv-08797-MCA-LDW
       3:18-cv-15111-AET-TJB Document
                             Document 47
                                      23 Filed
                                         Filed 08/29/19
                                               08/14/19 Page
                                                        Page 19
                                                             3 ofof11
                                                                    39PageID:
                                                                       PageID:611
                                                                               1377




          negotiations, assignment and ownership of the Tangible Mortgage Note [and have
          not] perfected any colorable claim of title or security interest in the Real Property.
          [Therefore,] none of the parties to transaction, nor any of the Defendants in this
          case, hold a perfected and secured claim in the Real Property; and . . . all
          Defendants are equitably estopped and precluded from asserting an unsecured
          claim against Plaintiffs’ estate.

  (Id. ¶ 26.) Plaintiffs seek “a judicial determination and declaration of their rights about the Real

  Property and the corresponding Tangible Mortgage Note” as well as damage, injunctive relief,

  and “cancellation of [certain] written instruments.” (Id. ¶¶ 27–28.)

          The Complaint alleges fourteen counts in all: (1) unjust enrichment (id. ¶¶ 51–54); (2)

  violation of the Pennsylvania Fair Credit Extension Uniformity Act (“FCEUA”), 73 Pa. Cons.

  Stat. § 2270.1 et seq. (Compl. ¶¶ 55–60); (3) violation of the Fair Debt Collection Practices Act

  (“FDCPA”), 15 U.S.C. § 1692 et seq. (Compl. ¶¶ 61–68); (4) lack of standing/wrongful

  foreclosure (id. ¶¶ 69–82); (5) quiet title (id. ¶¶ 83–90); (6) slander of title (id. ¶¶ 91–96); (7)

  fraud in the concealment (id. ¶¶ 97–105); (8) fraud in the inducement (id. ¶¶ 106–13); (9)

  unconscionable contract (id. ¶¶ 114–21); (10) breach of contract (id. ¶¶ 122–26); (11) rescission

  under the Truth in Lending Act, 15 U.S.C. § 1601 et seq. (Compl. ¶¶ 127–31); (12) intentional

  and negligent infliction of emotional distress (id. ¶¶ 132–35); (13) violation of the Racketeer

  Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962 (Compl. ¶¶ 136–45); and

  (14) declaratory and injunctive relief (id. ¶¶ 146–50).

          On February 7, 2019, Moving Defendants filed the present Motion for Summary

  Judgment. (ECF No. 13.) After receiving extensions of time (ECF Nos. 16, 19), Plaintiffs

  opposed the Motion on April 30, 2019 (ECF No. 20). 2 Moving Defendants replied on May 6,


  2
   Plaintiffs did not, however, file a response to Moving Defendants’ Statement of Undisputed
  Material Facts.

                                                     3
Case
 Case2:16-cv-08797-MCA-LDW
       3:18-cv-15111-AET-TJB Document
                             Document 47
                                      23 Filed
                                         Filed 08/29/19
                                               08/14/19 Page
                                                        Page 20
                                                             4 ofof11
                                                                    39PageID:
                                                                       PageID:612
                                                                               1378




  2019. (ECF No. 21.) On June 25, 2019, this case was reassigned to the Honorable Anne E.

  Thompson. (ECF No. 22.) The Motion is presently before the Court.

                                        LEGAL STANDARD

          Summary judgment shall be granted if “the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A dispute is “genuine” if it could lead

  a “reasonable jury [to] return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it will “affect the outcome of the suit under

  the governing law.” Id. When deciding the existence of a genuine dispute of material fact, a

  court’s role is not to weigh the evidence; all reasonable “inferences, doubts, and issues of

  credibility should be resolved against the moving party.” Meyer v. Riegel Prods. Corp., 720 F.2d

  303, 307 n.2 (3d Cir. 1983). Consequently, “[s]ummary judgment is precluded if a disputed fact

  exists which might affect the outcome of the suit under the controlling substantive law.” Josey v.

  John R. Hollingsworth Corp., 996 F.2d 632, 637 (3d Cir. 1993) (citing Anderson, 477 U.S. at

  248).

          In resolving a motion for summary judgment, a district court considers the facts drawn

  from “the pleadings, the discovery and disclosure materials, and any affidavits.” Curley v. Klem,

  298 F.3d 271, 276–77 (3d Cir. 2002) (internal quotations omitted). The Court must grant

  summary judgment against any party “who fails to make a showing sufficient to establish the

  existence of an element essential to that party’s case, and on which that party will bear the

  burden of proof at trial.” Celotex, 477 U.S. at 322.

                                            DISCUSSION

          For the reasons explained below, summary judgment is granted for Moving Defendants
                                                   4
Case
 Case2:16-cv-08797-MCA-LDW
       3:18-cv-15111-AET-TJB Document
                             Document 47
                                      23 Filed
                                         Filed 08/29/19
                                               08/14/19 Page
                                                        Page 21
                                                             5 ofof11
                                                                    39PageID:
                                                                       PageID:613
                                                                               1379




  on all Counts except for Counts Three, Seven, and Eight.

         Summary Judgment Is Granted on Claims Relitigating State-Court Proceedings
         (Counts Four, Five, Six, and Fourteen)

         The Rooker-Feldman doctrine eliminates several of Plaintiffs’ claims. This doctrine bars

  suits that ask federal district courts to reverse state-court decisions. Exxon Mobil Corp. v. Saudi

  Basic Indus. Corp., 544 U.S. 280, 284 (2005). It applies where “(1) the federal plaintiff lost in

  state court; (2) the plaintiff complains of injuries caused by the state-court judgments; (3) those

  judgments were rendered before the federal suit was filed; and (4) the plaintiff is inviting the

  district court to review and reject the state judgments.” Great W. Mining & Mineral Co. v. Fox

  Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (quoting Exxon, 544 U.S. at 284) (internal

  quotations and brackets omitted). In a recent case, this Court applied Rooker-Feldman to dismiss

  a federal suit that attempted to halt a state-court foreclosure action:

         Plaintiff challenged his foreclosure in state court, filing numerous motions and
         appeals, to which Plaintiff admits. Plaintiff alleged in the state-court proceedings
         that the foreclosure was fraudulent, and Plaintiff alleges much of the same here.
         . . . Plaintiff was denied relief in state court, and now seeks similar relief here in
         federal court. Because Plaintiff seeks “[i]mmediate cessation of any State Court
         Eviction Proceedings,” which plaintiff already sought in state court, the Rooker-
         Feldman doctrine prevents the Court from entertaining the Complaint as it lacks
         jurisdiction to do so.

  Kajla v. Cleary, 2019 WL 77067, at *3 (D.N.J. Jan. 2, 2019) (internal citations omitted).

         Counts Four, Five, Six, and Fourteen all run afoul of Rooker-Feldman because finding

  for Plaintiff on any of these counts would require reversal of the judgment in the state-court

  foreclosure action. Count Four is based on the contention that Defendants lack standing to

  foreclose on Plaintiffs’ property. (Compl. ¶¶ 69–82.) Count Five seeks to quiet title. (Id. ¶¶ 83–

  90.) Count Six is based on the theory that Defendants made a “false statement derogatory to

  Plaintiffs’ title.” (Id. 96.) And Count Fourteen seeks declaratory judgment that Defendants

                                                     5
Case
 Case2:16-cv-08797-MCA-LDW
       3:18-cv-15111-AET-TJB Document
                             Document 47
                                      23 Filed
                                         Filed 08/29/19
                                               08/14/19 Page
                                                        Page 22
                                                             6 ofof11
                                                                    39PageID:
                                                                       PageID:614
                                                                               1380




  cannot sue to collect receivables and an injunction to stop them from doing so. (id. ¶¶ 146–50). 3

  Summary judgment is granted for Moving Defendants on these Counts. 4

         Summary Judgment Is Granted on Claims that Do Not Implicate Moving
         Defendants (Counts One, Nine, and Ten)

         Counts One, Nine, and Ten appear to implicate only Defendant WMC Mortgage

  Corporation. (Compl. ¶¶ 51–54, 114–26.) This issue was raised by Moving Defendants (Mot. at

  9, 21, 22), and Plaintiffs have not demonstrated how Moving Defendants are liable under these

  counts. 5 Summary Judgment is therefore granted for Moving Defendants.

         Summary Judgment Is Granted on Claims Barred by Statutes of Limitations
         (Counts Eleven and Twelve)

         Count Eleven is brought under the Truth in Lending Act. (Compl. ¶¶ 127–31.) The Truth

  in Lending Act requires various disclosures shortly before certain transactions occur, 15 U.S.C. §

  1639(a), (b), and allows claims to be brought “before the end of the 3-year period beginning on

  the date of the occurrence of the violation.” § 1640(e). Any failure to disclose would have

  3
    It is somewhat unclear which Defendants are being sued under Count Fourteen. Defendant
  WMC Mortgage Corporation is specifically named (Compl. ¶ 150) but is not moving for
  summary judgment here. Count Fourteen cannot target Defendant Trust because that would
  implicate Defendant Trust’s position in the state-court foreclosure action and thus violate
  Rooker-Feldman. Equitable relief cannot be granted against any other Moving Defendant
  because there is no immediate possibility of harm from these Defendants. See 28 U.S.C. § 2201
  (requiring an “actual controversy” for declaratory judgment); Cutaiar v. Marshall, 590 F.2d 523,
  527 (3d Cir. 1979) (requiring that, for declaratory judgment purposes, the controversy be “of
  sufficient immediacy”); City of Los Angeles v. Lyons, 461 U.A. 95, 111 (1983) (holding that
  injunctive relief requires “likelihood of substantial and immediate irreparable injury” that cannot
  be “speculative”).
  4
    When the Complaint was filed, Plaintiffs sought a temporary restraining order that would
  prohibit the sale of their property. (Verified Emergency Petition, ECF No. 1-6; Proposed
  Temporary Restraining Order, ECF No. 1-2.) Such a temporary restraining order would reverse
  the state-court judgment, so Plaintiffs’ request is also denied on Rooker-Feldman grounds.
  5
    Under Count One, Plaintiffs posit a theory of liability based on Defendants’ attempt “to gain
  possession of Plaintiff[s’] house through an unlawful Sheriff sale.” (Opp’n at 7.) But this is not a
  sturdy foothold for liability because of the Rooker-Feldman doctrine.

                                                   6
Case
 Case2:16-cv-08797-MCA-LDW
       3:18-cv-15111-AET-TJB Document
                             Document 47
                                      23 Filed
                                         Filed 08/29/19
                                               08/14/19 Page
                                                        Page 23
                                                             7 ofof11
                                                                    39PageID:
                                                                       PageID:615
                                                                               1381




  occurred in 2006, around the time that Plaintiffs executed the note and mortgage (SUMF ¶¶ 1–2),

  well more than three years before the Complaint was filed. 6

         Count Twelve asserts intentional infliction of emotional distress and negligent infliction

  of emotional distress. (Compl. ¶¶ 132–35.) Both causes of action have a two-year statute of

  limitations. N.J.S.A. § 2A:14-2(a); Agcaoili v. Thayer, 365 F. App’x 372, 375 (3d Cir. 2010);

  Fraser v. Bovino, 721 A.2d 20, 25 (N.J. Super. Ct. App. Div. 1998). Count Twelve appears to

  apply only to Defendant WMC Management Corporation (see Compl. ¶ 134), and Moving

  Defendants appear to be implicated, if at all, by the transfer of the note in 2010 (id. ¶ 133). Thus,

  any emotional distress was inflicted outside the two-year statute of limitations. Statutes of

  limitations therefore compel summary judgment for Moving Defendants on Counts Eleven and

  Twelve.

         Summary Judgment Is Granted as to Count Two Because No Facts Connect This
         Case to Pennsylvania

         Count Two arises under the Pennsylvania FCEUA, 73 Pa. Cons. Stat. § 2270.1 et seq.

  The FCEUA protects “consumers” against “debt collectors” and “creditors.” 73 Pa. Cons. Stat.

  2270.4. But the statute defines “consumers,” “debt collectors,” and “creditors” to include only

  those with particular connections to the Commonwealth of Pennsylvania. 73 Pa. Cons. Stat. §

  2270.3 (defining “consumer” as “[a] natural person residing in this Commonwealth . . . or one

  who has incurred or is alleged to have incurred liability for [a] debt within this Commonwealth,”


  6
    Plaintiffs argue for application of the continuing violation doctrine, which applies when acts
  “are linked in a pattern of actions which continues into the applicable limitations period.”
  Mandel v. M & Q Packaging Corp., 706 F.3d 157, 165 (3d Cir. 2013) (quoting O’Connor v. City
  of Newark, 440 F.3d 125, 127 (3d Cir. 2006)). But Plaintiffs do not allege a continuing violation;
  they allege a discrete legal wrong—the failure to disclose required information—that occurred in
  2006.

                                                    7
Case
 Case2:16-cv-08797-MCA-LDW
       3:18-cv-15111-AET-TJB Document
                             Document 47
                                      23 Filed
                                         Filed 08/29/19
                                               08/14/19 Page
                                                        Page 24
                                                             8 ofof11
                                                                    39PageID:
                                                                       PageID:616
                                                                               1382




  defining “debt collector” as “[a] person . . . conducting business within this Commonwealth,”

  and defining “creditor” as “[a] person . . . conducting business under the name of a creditor and

  within this Commonwealth”). Neither the Complaint nor any evidence presented from the record

  ties Plaintiffs or Moving Defendants to Pennsylvania, so the FCEUA does not apply. Summary

  judgment is granted on this Count.

         Summary Judgment Is Denied as to Count Three Because a Reasonable Jury Could
         Find Moving Defendants to Be Debt Collectors Under the FDCPA

         Count Three alleges violation of the FDCPA. (Compl. ¶¶ 61–68.) Moving Defendants’

  sole argument for summary judgment on this Count is that they are not “debt collectors” under

  the statute. (Mot. at 14–15.)

         The term “debt collector” means any person who uses any instrumentality of
         interstate commerce or the mails in any business the principal purpose of which is
         the collection of any debts, or who regularly collects or attempts to collect,
         directly or indirectly, debts owed or due or asserted to be owed or due another.

  15 U.S.C. § 1692a(6). Thus, a debt collector either (1) has the principal purpose of debt

  collection, or (2) regularly collects another person’s debts. Id. So even if Moving Defendants

  collect their own debts, they could still be debt collectors under the “principal purpose”

  definition. See Tepper v. Amos Fin., LLC, 898 F.3d 364, 367 (3d Cir. 2018) (citing Henson v.

  Santander Consumer USA Inc., 137 S. Ct. 1718, 1721–22 (2017)). Moving Defendants claim

  that they cannot be both creditors and debt collectors with regard to the same debt, but the statute

  contemplates that a single actor can be both. Id. at 371. Moving Defendants also argue that they

  cannot be considered debt collectors if they purchased the debt before it went into default, see §

  1692a(6)(F)(iii) (exempting those collecting “a debt which was not in default at the time it was

  obtained by such person”), but this “default test” does not apply to debt collectors defined by the

  “principal purpose” test, Tepper, 898 F.3d at 370. A reasonable jury could find facts to support

                                                   8
Case
 Case2:16-cv-08797-MCA-LDW
       3:18-cv-15111-AET-TJB Document
                             Document 47
                                      23 Filed
                                         Filed 08/29/19
                                               08/14/19 Page
                                                        Page 25
                                                             9 ofof11
                                                                    39PageID:
                                                                       PageID:617
                                                                               1383




  the conclusion that Moving Defendants are debt collectors under the FDCPA—particularly given

  that no party has submitted record evidence related to the “principal purpose” standard.

  Summary judgment on this Count is denied.

         Summary Judgment Is Denied as to Counts Seven and Eight Because Rooker-
         Feldman Does Not Apply and Moving Defendants Have Not Shown that the Statute
         of Limitations Has Run

         Count Seven alleges fraud in the concealment, claiming that Defendants concealed the

  fact that Plaintiffs’ note and mortgage would be securitized. (Compl. ¶ 98.) Count Eight alleges

  fraud in the inducement on the theory that Defendants misrepresented their ability to transfer the

  note and mortgage. (Id. ¶¶ 107–08.) For both Counts, Plaintiffs claim that, had they known the

  truth, they would not have agreed to execute the note and mortgage. (Id. ¶¶ 99, 109.)

         Moving Defendants argue that these fraud claims are barred by Rooker-Feldman (as well

  as issue preclusion and claim preclusion) because they “appear[] to challenge the Trust’s

  ownership and standing to enforce the Note and Mortgage,” issues which were adjudicated in the

  state-court foreclosure action. (Mot. at 20.) 7 But Plaintiffs do not challenge anyone’s ability to

  enforce the note and mortgage. Rather, they claim that they never would have agreed to execute

  the note and mortgage in the first place, had it not been for Defendants’ alleged

  misrepresentations. Because Plaintiffs are not challenging the state court’s determinations here,

  Rooker-Feldman does not apply.

         Separately, Moving Defendants argue that the statute of limitations bars Counts Seven

  and Eight. Both causes of action have a six-year statute of limitations that “begins to run on

  discovery of the wrong or of facts that reasonably should lead the plaintiff to inquire into the

  7
   Similarly, Moving Defendants claim that “Plaintiffs do not have standing to challenge the
  securitization and transfer to the trust.” (Mot. at 19.)

                                                    9
Case
 Case2:16-cv-08797-MCA-LDW  Document 23
      3:18-cv-15111-AET-TJB Document 47 Filed
                                        Filed 08/14/19
                                              08/29/19 Page
                                                       Page 10
                                                            26 of
                                                               of 11
                                                                  39 PageID:
                                                                     PageID: 618
                                                                             1384




  fraud.” N.J.S.A. § 2A:14-1; S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd.,

  181 F.3d 410, 425 (3d Cir. 1999). When Plaintiffs discovered the required facts is not clear.

  Plaintiffs should have known that something was awry by around October 23, 2014, for on that

  date they were sent a Notice of Intention to Foreclose that named Defendant Trust as the lender.

  (Notice at 1, ECF No. 13-7.) The Court has not been presented with any evidence showing that

  Plaintiffs would have had reason to know before 2014. 8 Thus, the Court cannot conclude that the

  statute of limitations bars these claims. Summary judgment is denied as to Counts Seven and

  Eight.

           Summary Judgment Is Granted as to Count Thirteen Because Plaintiffs Do Not
           Demonstrate a Pattern of Racketeering Activity

           Count Thirteen alleges RICO violations by Defendants. (Compl. ¶¶ 136–45.) To succeed

  on a RICO claim, a plaintiff must demonstrate, among other things, that the defendant

  participated in a pattern of racketeering activity. 18 U.S.C. §§ 1962(c), 1964(c); Lum v. Bank of

  Am., 361 F.3d 217, 223 (3d Cir. 2004). A pattern requires at least two predicate acts of

  racketeering activity. Id. (citing § 1961(5)). “Racketeering activity” includes a long list of federal

  crimes, including mail fraud, § 1341, wire fraud, § 1343, financial institution fraud, § 1344, and

  interference with commerce by robbery or extortion, § 1951. See § 1961(1).

           The Complaint pleads that “Defendants have devised a scheme to defraud and obtain

  money by means of fraudulent pretenses by selling or assigning a debt that they no longer

  owed . . . and then misrepresenting its ownership of the debt while still collecting on such debts

  in its own name without actual ownership.” (Compl. ¶ 141.) It also asserts that “Defendants have

  8
   The loan was securitized in 2006. (SUMF ¶ 3.) It was assigned to Defendant Trust in 2010,
  which was recorded in 2011. (Id. ¶ 4.) But there is no reason to think that Plaintiffs would have
  known about the securitization or assignment when they happened.

                                                   10
Case
 Case2:16-cv-08797-MCA-LDW  Document 23
      3:18-cv-15111-AET-TJB Document 47 Filed
                                        Filed 08/14/19
                                              08/29/19 Page
                                                       Page 11
                                                            27 of
                                                               of 11
                                                                  39 PageID:
                                                                     PageID: 619
                                                                             1385




  attempted to extort Plaintiffs by threatening to foreclose . . . . based upon invalid and indeed

  illegal debt collection practices.” (Id. ¶ 144.) But the state court has already found that Defendant

  Trust was legally entitled to seek foreclosure, so Rooker-Feldman precludes this Court from

  reversing that determination. Plaintiffs have provided no further evidence of racketeering activity

  in their summary-judgment briefing. Because Plaintiffs have not put forward facts that a

  reasonable jury could accept as establishing a pattern of racketeering activity, summary

  judgment for Moving Defendants on Count Thirteen is granted.

                                            CONCLUSION

          For the foregoing reasons, Moving Defendants’ Motion for Summary Judgment is

  granted in part and denied in part. An appropriate Order will follow.

  Date:    8/14/19                                               /s/ Anne E. Thompson
                                                                ANNE E. THOMPSON, U.S.D.J.




                                                   11
Case 2:16-cv-08797-MCA-LDW Document 47 Filed 08/29/19 Page 28 of 39 PageID: 1386




     EXHIBIT B
Case 2:16-cv-08797-MCA-LDW    Document
          Case 2:16-cv-01544-JCJ       47 Filed
                                 Document       08/29/19
                                          30 Filed        PagePage
                                                    08/08/17   29 of139
                                                                      of PageID:
                                                                         11      1387




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  JOSEPH W. PRINCE , et al.                          :             CIVIL ACTION
                                                     :
         v.                                          :
                                                     :
  BAC HOME LOANS SERVICING, L.P., et al.             :             NO. 16-cv-1544

                                             ORDER

         AND NOW, this 8th day of August 2017, upon consideration of Defendants’ Motion to

  Dismiss the Second Amended Complaint (Doc. No. 23), Plaintiffs’ Response in Opposition

  (Doc. No. 25), and Defendants’ Reply (Doc. No. 28), it is hereby ORDERED:

         1. Defendants’ Motion to Dismiss the Second Amended Complaint (Doc. No. 23) is
            GRANTED in part and DENIED in part.

                a. With respect to the claim pursuant to Regulation Z, 12 C.F.R. § 1024.41, in
                   Count I of the Second Amended Complaint (Doc. No. 22), Defendants’
                   Motion to Dismiss (Doc. No. 23) is GRANTED. Count I of the Second
                   Amended Complaint is DISMISSED WITH PREJUDICE.

                b. With respect to Count II of the Second Amended Complaint (Doc. No. 22),
                   Defendants’ Motion to Dismiss (Doc. No. 23) is GRANTED. Count II of the
                   Amended Complaint DISMISSED WITH PREJUDICE.

                c. With respect to Count III of the Second Amended Complaint (Doc. No. 22),
                   Defendants’ Motion to Dismiss (Doc. No. 23) is DENIED.

                d. With respect to Count IV of the Second Amended Complaint (Doc. No. 22),
                   Defendants’ Motion to Dismiss (Doc. No. 23) is DENIED.

                e. With respect to Count V of the Second Amended Complaint (Doc. No. 22),
                   Defendants’ Motion to Dismiss (Doc. No. 23) is DENIED.

                f. With respect to Count VI of the Second Amended Complaint (Doc. No. 22),
                   Defendants’ Motion to Dismiss (Doc. No. 23) is GRANTED. Count VI of the
                   Second Amended Complaint DISMISSED WITH PREJUDICE.




                                                1
Case 2:16-cv-08797-MCA-LDW    Document
          Case 2:16-cv-01544-JCJ       47 Filed
                                 Document       08/29/19
                                          30 Filed        PagePage
                                                    08/08/17   30 of239
                                                                      of PageID:
                                                                         11      1388




         Joseph W. Prince and his wife, Betty Jo Prince, filed this action against BAC Home

  Loans Servicing, L.P., Bank of America N.A., and Citimae Inc., alleging federal and state law

  claims arising from a loan modification agreement for a promissiory note secured by a mortgage

  on their property. Second Amended Compl. (Doc. No. 22). Before this Court is Defendants’

  Motion to Dismiss the Second Amended Complaint. Despite multiple attempts, Plaintiffs have

  failed to allege three of the six claims for which relief may be provided. Accordingly,

  Defendants’ motion is granted in part and denied in part, and those claims for which the

  Defendants’ motion is granted are dismissed with prejudice.

  I.     Factual and Procedural Background

         In 1991, the Princes obtained a fixed-rate loan from Arbor National Mortgage, Inc.,

  secured by real property in Yardley, Pennsylvania. Second Amended Compl.,at ¶¶ 2A–2C. The

  Princes allege that their monthly payments began at about $2,700 and later fluctuated without

  explanation to as high as $4,800. Id. at ¶¶ 2D–2G. Plaintiffs also allege that, on multiple

  occasions, they requested an accounting of payments but Defendants did not comply. Id. at ¶¶

  2H–2I. Nevertheless, Plaintiffs assert, despite the fluctuations, they made timely mortgage

  payments for almost twenty years. Id. at ¶ 2J.

         In March 2010, Bank of America, which had acquired the Princes’ note through a de jure

  merger with BAC Home Loans Servicing, L.P., and Citimae, Inc., filed a foreclosure action

  against Plaintiffs in the Bucks County Court of Common Pleas. Id. at ¶¶ 2Y, 2Z, 2AA, 2BB.

  Plaintiffs assert that, in 2010, their business went bankrupt and they incurred extensive medical

  bills after their daughter became ill. Id. at ¶ 2K. They further assert they sought a loan

  modification agreement with Bank of America by submitting an application and supporting

  documents, and Defendants failed to respond for “almost six years.” Id. at ¶¶ 2L–2P, 2Q, 2U,



                                                    2
Case 2:16-cv-08797-MCA-LDW    Document
          Case 2:16-cv-01544-JCJ       47 Filed
                                 Document       08/29/19
                                          30 Filed        PagePage
                                                    08/08/17   31 of339
                                                                      of PageID:
                                                                         11      1389




  2V. Finally, around September 1, 2015, Plaintiffs entered in a loan modification agreement with

  Bank of America, which then dismissed the foreclosure action. Id. at ¶¶ 2BB–2DD.

         In April 2016, the Princes brought this action, asserting they were harmed because they

  “agreed to a horrible loan modification” to stave off the impending foreclosure sale. Defendants

  moved to dismiss; Plaintiffs responded with an amended complaint. Defendants then filed a

  motion to dismiss the amended complaint. This Court granted in part and denied in part

  Defendants’ motion to dismiss the amended complaint, giving Plaintiffs leave to amend some of

  the claims.

         In the Second Amended Complaint, Plaintiffs assert largely the same claims: (1) fraud in

  violation of Regulation Z, 12 C.F.R. § 1024.41; (2) a violation of the Fair Debt Collection

  Practices Act, 15 U.S.C. §§ 1692 et seq.; (3) a violation of the Pennsylvania Unfair Trade

  Practices and Consumer Protection Law (UTPCPL), 73 Pa. C.S. § 201–1 et seq.; (4) breach of

  contract; (5) wire fraud in violation of 18 U.S.C. § 1343; and (6) a violation of the Real Estate

  Settlement Procedures Act (RESPA), 12 U.S.C. § 2601 et seq. Defendants have filed a motion to

  dismiss the Second Amended Complaint. Def. Second Mot. to Dismiss (Doc. No. 23). Because

  the Plaintiffs have failed to state a cause of action for which relief can be granted, despite

  multiple attempts, Defendant’s motion to dismiss is granted as to all claims other than the breach

  of contract claim.

  II.    Legal Standard on a Motion to Dismiss

         Federal Rule of Civil Procedure 12(b)(6) authorizes dismissal of a complaint for “failure

  to state a claim upon which relief can be granted.” In evaluating a motion to dismiss under Rule

  12(b)(6), a district court must “accept all factual allegations as true, construe the complaint in the

  light most favorable to the plaintiff, and determine whether, under any reasonable reading of the



                                                    3
Case 2:16-cv-08797-MCA-LDW    Document
          Case 2:16-cv-01544-JCJ       47 Filed
                                 Document       08/29/19
                                          30 Filed        PagePage
                                                    08/08/17   32 of439
                                                                      of PageID:
                                                                         11      1390




  complaint, the plaintiff may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203,

  210 (3d Cir. 2009). A complaint need only contain “a short and plain statement of the claim” that

  pleads “enough facts to state a claim to relief that is plausible on its face.” Fed. R. Civ. P.

  8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S.

  544, 555, 570 (2007). In resolving a motion to dismiss, the court conducts a two-part analysis:

  first, separate the factual and legal elements of a claim, Fowler, 578 F.3d at 210–11, and second,

  determine whether the factual matter in the complaint “state[s] a claim to relief that is plausible

  on its face.” Iqbal, 556 U.S. at 678.

         Ordinarily, a plaintiff must be afforded an opportunity to amend his or her complaint

  when it is dismissed for failure to state a claim, unless a curative amendment “would be

  inequitable or futile.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).

  III.   Analysis

         This Court has federal question jurisdiction over Plaintiffs’ claims arising under federal

  laws and regulations, and diversity and supplemental jurisdiction over their state law claims. 28

  U.S.C. §§ 1331, 1332(a); Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27–

  28 (1983).

         a. Citimae

         Although Plaintiffs refer to Citimae in passing in the Second Amended Complaint, they

  assert no claim or allegation against the entity. In this Court’s previous order granting in part and

  denying in part Defendants’ motion to dismiss, this Court noted Plaintiffs had pleaded no fact

  concerning Citimae in the Amended Complaint and granted leave to amend. Given that Plaintiffs

  have not done so in the Second Amended Complaint, Citimae is dismissed from this action. See

  Twombly, 550 U.S. at 570 (where a complaint does not plead “enough facts to state a claim to



                                                     4
Case 2:16-cv-08797-MCA-LDW    Document
          Case 2:16-cv-01544-JCJ       47 Filed
                                 Document       08/29/19
                                          30 Filed        PagePage
                                                    08/08/17   33 of539
                                                                      of PageID:
                                                                         11      1391




  relief that is plausible on its face” with respect to a defendant, the defendant must be dismissed

  from the complaint).

         b. Count I: Fraud in Violation of Regulation Z

         Plaintiffs continues to allege Defendants committed fraud under Pennsylvania law by

  representing that the loan modification application “would be given fair, due and appropriate

  evaluation” and that Defendants made this representation despite knowledge that they “had no

  intention of doing so” and “had no authority and standing to do so.” Second Amended Compl.,

  Count I at ¶¶ 2A–C, 3. Plaintiffs allege that such conduct violated Regulation Z, 12 C.F.R. §

  1024.41, which provides for procedures for loss mitigation of loans and requires servicers to take

  certain action upon receipt of a loss modification application. See, e.g., 12 C.F.R. §§ 1024.41(b),

  (c), (d). Additionally, Plaintiffs allege that, after they submitted a loan modification application,

  Defendants failed to respond to the application for “almost six years.” Second Amended Compl.,

  Count I at ¶¶ 2O–2Q. Plaintiff assert such conduct constitutes “unconscionable commercial

  practices, deception, theft, unlawful taking and conversion, fraud, false pretense and/or

  misrepresentations” under Pennsylvania law. Id. Count I at ¶ 2. Plaintiffs’ continued attempt to

  assert tort claims under state law is inexplicable, because this Court has previously dismissed

  with prejudice Plaintiff’s tort claims. Order dated Dec. 29, 2016 (Doc. No. 20). Therefore, tort

  claims under Pennsylvania law in the Second Amended Complaint are dismissed with prejudice.

         c. Count II: a Violation of the Fair Debt Collection Practices Act

         Plaintiffs assert a violation of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.

  § 1692, et seq., because “Defendants have not provided Plaintiffs with statements, an accounting,

  payoff and reinstatement of debt verification, [and] other information as was requested.” Second

  Amended Compl., Count II at ¶ 5. The FDCPA provides a remedy for consumers who have been



                                                    5
Case 2:16-cv-08797-MCA-LDW    Document
          Case 2:16-cv-01544-JCJ       47 Filed
                                 Document       08/29/19
                                          30 Filed        PagePage
                                                    08/08/17   34 of639
                                                                      of PageID:
                                                                         11      1392




  subjected to abusive, deceptive, or unfair debt collection practices by debt collectors. Pollice v.

  Nat’l Tax Funding, L.P., 225 F.3d 379, 400 (3d Cir. 2000). A plaintiff must establish four

  elements to state an FDCPA claim: (1) he or she is a “consumer” who is harmed by violations of

  the FDCPA; (2) the “debt” arises out of a transaction entered into primarily for personal, family,

  or household purposes; (3) the defendant collecting the debt is a “debt collector”; and (4) the

  defendant has violated, by act or omission, a provision of the FDCPA. 15 U.S.C. §§ 1692a–

  1692o; see Berk v. J.P. Morgan Chase Bank, N.A., 2011 WL 4467746, at *3 (E.D. Pa. Sept. 26,

  2011). As defined by the Act, a “debt collector” is “any person who uses any instrumentality of

  interstate commerce or the mails in any business the principal purpose of which is the collection

  of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or

  due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6). An assignee of an obligation

  is not a “debt collector” if the obligation is not in default at the time of the assignment;

  conversely, an assignee may be deemed a “debt collector” if the obligation is already in default

  when it is assigned. Evankavitch v. Green Tree Servicing, LLC, 793 F.3d 355, 358, fn. 2 (3d Cir.

  2015). Further, the Supreme Court recently held that entities that purchase debts originated by

  someone else and then seek to collect those debts for their own account are not “debt collectors”

  subject to the FDCPA. Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718, 1722 (2017).

         Plaintiffs allege that Defendants are debt collectors because “the loan was in default

  when an assignment of mortgage was recorded to this Defendant.” Second Amended Compl.,

  Count II at ¶ 8. However, because Defendants owned the Princes’ loan note when they sought to

  collect the debt, Defendants were acting on their own behalf, that is, as creditors rather than debt




                                                     6
Case 2:16-cv-08797-MCA-LDW    Document
          Case 2:16-cv-01544-JCJ       47 Filed
                                 Document       08/29/19
                                          30 Filed        PagePage
                                                    08/08/17   35 of739
                                                                      of PageID:
                                                                         11      1393




  collectors. Therefore, under Henson, Defendants are not subject to FDCPA. 1 Henson, 137 S. Ct.

  at 1722. Accordingly, Defendants’ motion to dismiss this claim is granted, and Plaintiffs’

  FDCPA claim is dismissed with prejudice.

         d. Count III: Consumer Fraud under Pennsylvania Law

         Next, Plaintiffs allege Defendants engaged in fraudulent and deceptive practices in

  violation of Pennsylvania’s Unfair Trade Practices and Consumer Protection Law (UTPCPL),

  which prohibits “unfair methods of competition” and “unfair or deceptive acts or practices” in

  the conduct of trade or commerce. 73 Pa. C.S. § 201–3, see Hunt v. U.S. Tobacco Co., 538 F.3d

  217, 221 (3d Cir. 2008), as amended (Nov. 6, 2008); Toy v. Metro. Life Ins. Co., 928 A.2d 186,

  190 n. 4 (Pa. 2007). The statute creates a private right of action, requiring a plaintiff to

  demonstrate (1) unfair methods of competition and unfair or deceptive acts or practices were

  employed, and (2) an ascertainable loss suffered as a result of such acts or practices. Hunt, 538

  F.3d at 221 (citing 73 Pa. Cons. Stat. § 201–9.2). Additionally, a plaintiff must show justifiable

  reliance on defendant’s deceptive conduct, not merely a causal connection between the

  misrepresentation and the harm. Id. at 221–22 (citing Weinberg v. Sun Co., 777 A.2d 442, 446

  (Pa. 2001)).

         Plaintiffs allege Defendants violated the UTPCPL by making “erroneous” and “random”

  demands of monthly payments and failing to provide an accounting of payment history. Second

  Amended Compl., Count III at ¶¶ 13–16. Plaintiffs also assert that they relied on Defendants’



  1
    Even if Defendants were properly considered debt collectors, Plaintiffs have failed to identify
  which provisions of the Act were violated and how Defendants violated them, despite multiple
  attempts to plead the claim. Although Plaintiffs may be attempting to plead a claim under §
  1692g, which requires debt collectors to provide certain information to a debtor, such as the
  amount of the debt, name of the creditor, and status of the debt, Plaintiffs have not pleaded a
  sufficient basis of their claim. See Jewsevskyj v. Financial Recovery Services, et al., 2017 WL
  2992499, at *2, fn. 6 (3d Cir. July 14, 2017).
                                                     7
Case 2:16-cv-08797-MCA-LDW    Document
          Case 2:16-cv-01544-JCJ       47 Filed
                                 Document       08/29/19
                                          30 Filed        PagePage
                                                    08/08/17   36 of839
                                                                      of PageID:
                                                                         11      1394




  demands of monthly payments, despite the fluctuations, and paid the amounts demanded. Id. at ¶

  J (“Since originating the loan, Mr. and Mrs. Prince successfully made timely mortgage payments

  for almost twenty years without incident.”). The factual allegations, accepted as true and

  construed in the light most favorable to Plaintiffs, indicates that Plaintiffs justifiably relied on

  Defendants’ deceptive conduct and were harmed as a result. Therefore, Defendant’s motion to

  dismiss Count III is denied.

          e. Count VI: Breach of Contract

          Under Pennsylvania law, a breach of contract claim requires pleading “(1) the existence

  of a contract, including its essential terms, (2) a breach of a duty imposed by the contract, and (3)

  resultant damages.” Walkup v. Santander Bank, N.A., 147 F. Supp. 3d 349, 363 (E.D. Pa. 2015)

  (citing CoreStates Bank, N.A. v. Cutillo, 723 A.2d 1053, 1058 (Pa. Super. 1999)). Defendants

  contend that Plaintiffs failed to identify which agreement they breached, how Defendants

  breached the agreement, and the resultant harm. This argument is unavailing. Plaintiffs allege

  that Defendants breached “the contractual terms of the loan/note ” by demanding monthly

  payment amounts that fluctuated between $2,700 and $4,800, despite the loan’s fixed interest

  rate. Second Amended. Compl., Count VI at ¶¶ 21–24. Plaintiffs also allege that they paid these

  fluctuating monthly amounts. Id. at ¶ J. Therefore, Defendants’ motion to dismiss the breach of

  contract claim is denied.

          f. Count V: Wire Fraud

          This Court previously noted that there is no private cause of action for a violation of the

  federal mail and wire fraud statutes. Order dated Dec. 29, 2016 (Doc. No. 20); see also

  Addlespurger v. Corbett, 461 F. App’x 82, 87 (3d Cir. 2012); see Hemi Grp., LLC v. City of

  N.Y., N.Y., 559 U.S. 1, 6, (2010); Tabas v. Tabas, 47 F.3d 1280, 1290 (3d Cir. 1995). In the



                                                     8
Case 2:16-cv-08797-MCA-LDW    Document
          Case 2:16-cv-01544-JCJ       47 Filed
                                 Document       08/29/19
                                          30 Filed        PagePage
                                                    08/08/17   37 of939
                                                                      of PageID:
                                                                         11      1395




  Second Amended Complaint, Plaintiffs attempt to plead a claim alleging a pattern of

  racketeering under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

  § 1962(c). A civil RICO claim requires proof of four elements: (1) the existence of an enterprise

  engaged in or affecting interstate commerce; (2) that the defendant was employed by or

  associated with the enterprise; (3) that the defendant participated, directly or indirectly, in the

  conduct or the affairs of the enterprise; and (4) that the defendant participated through a pattern

  of racketeering activity that must include the allegation of at least two racketeering acts. Annulli

  v. Panikkar, 200 F.3d 189, 198 (3d Cir. 1999); see Munsif v. Cassel, 331 F. App’x 954, 958 (3d

  Cir. 2009). A plaintiff must allege “at least two acts of racketeering activity” within a ten year

  period. Pub. L. 91–452, Title IX, 84 Stat. 941, as amended, 18 U.S.C. §§ 1961–1968. All

  predicate acts are, by definition, crimes. See 18 U.S.C. § 1961(1) (defining “racketeering

  activity” as any act chargeable under state criminal laws or any act indictable under federal

  laws).

           Defendants’ main argument for dismissing this claim is that Plaintiffs have not pleaded

  an injury to their business or property. However, Plaintiffs allege, although their loan had a fixed

  interest rate and their monthly payments began at about $2,700, Defendants demanded, without

  explanation, monthly payment amounts that were as high as $4,800. Second Amended

  Compl.,Count III at ¶¶ 2D–2G. Despite the fluctuations, Plaintiffs made timely mortgage

  payments for almost twenty years. Id. at ¶ 2J. In addition, on multiple occasions, Plaintiffs

  requested an accounting of payments but Defendants did not comply. Id. at ¶¶ 2H–2I. The

  factual allegations, accepted as true and construed in the light most favorable to Plaintiffs,

  indicate that Plaintiffs suffered financial injury that may partly form the basis of a civil RICO

  claim. Therefore, Defendants’ motion to dismiss Count V is denied.



                                                     9
Case 2:16-cv-08797-MCA-LDW    Document
         Case 2:16-cv-01544-JCJ        47 30
                                 Document FiledFiled
                                                 08/29/19  Page
                                                     08/08/17   38 of
                                                              Page  1039
                                                                       ofPageID:
                                                                         11      1396




         g. Count VI: a Violation of the Real Estate Settlement Procedures Act (“RESPA”)

         A plaintiff who claims a RESPA violation must allege not only a breach of a duty

  required by RESPA, but also that the breach caused him to suffer actual damages. See 12 U.S.C.

  § 2605(f)(1)(A); Wilson, 48 F. Supp. 3d at 799. A potentially relevant duty under RESPA to the

  instant matter is that the servicer shall “[p]romptly upon receipt of a loss mitigation application,

  review the loss mitigation application to determine if the loss mitigation application is

  complete[,]” and, within five days, acknowledge receipt of the application and indicate whether

  the application is complete. 12 C.F.R. § 1024.41. Construed in the light most favorable to

  Plaintiffs, the Second Amended Complaint indicates that, at some point during or after 2010,

  when Plaintiffs experienced financial difficulty, they contacted Defendants for a loan

  modification. Second Amended Compl., at ¶ M. Following Plaintiffs’ initiation of discussion

  regarding a loan modification, “[o]n various occasions, Defendants indicated that it would extend

  a loan modification, as long as Mr. and Mrs. Prince submitted formal loan modification

  application and supporting documents.” Id. at ¶ N. It appears that Plaintiffs submitted an

  application, and “Defendants repeatedly requested documents and forms in addition to these

  applications.” Id. at ¶ O. Plaintiffs contend that it was “almost six years after the process started”

  when they finally receive a loan modification from Defendants. Id. at ¶ Q. Although Plaintiffs

  contend that “[t]he lack of action on the Plaintiffs’ application, including the lack of a denial”

  was a violation of RESPA, id., Count VI at ¶ 35, Plaintiffs entered into a loan modification

  agreement in 2015, indicating that Defendants did respond. Instead, the crux of the claim is

  whether, upon receipt of an application, Defendants timely reviewed it for completeness, and

  informed Plaintiffs whether the application was complete. Plaintiffs have not pleaded any detail

  as to the timing of their submission of an application, Defendants’ response regarding the



                                                    10
Case 2:16-cv-08797-MCA-LDW    Document
         Case 2:16-cv-01544-JCJ        47 30
                                 Document FiledFiled
                                                 08/29/19  Page
                                                     08/08/17   39 of
                                                              Page  1139
                                                                       ofPageID:
                                                                         11      1397




  completeness of the application, or the subsequent back and forth. Because Plaintiffs have had

  multiple opportunities to adequately plead a claim and have failed to do so, the claim is

  dismissed with prejudice.

  IV.    Conclusion

         For the above-stated reasons, Defendants’ Motion to Dismiss is granted in part and

  denied in part.


                                                               BY THE COURT:

                                                               /s/ Legrome D. Davis

                                                               Legrome D. Davis, J.




                                                  11
